The record in this cause having been considered by the Court upon the rehearing granted, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the original judgment of this Court affirming the judgment of the court below be and the same is hereby vacated, and that the judgment of the court below be and the same is hereby reversed and the cause remanded for further appropriate proceedings.
TERRELL, C. J., AND WHITFIELD, ELLIS AND STRUM, J. J., concur.
BROWN AND BUFORD, J. J. dissent. *Page 433